 
 
 
 
 
 

 
Letter of Intent for Cooperation
 
 
 
 

 
Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group
AND
General Steel Holdings Inc.
 
 

 
August 2008


 
 

--------------------------------------------------------------------------------

 
 
1. General.


1.1 This letter of intent for cooperation is made between Yantai Steel Pipe Co.,
Ltd. of Laiwu Iron&Steel Group and General Steel Holdings Inc. by friendly
negotiation on a basis of equity and common interest in accordance with the
Regulations for the Implementation of the Law of the People’s Republic of China
on Chinese-Foreign Equity Joint Ventures.


1.2 As a shareholder of Yantai Steel Pipe Co., Ltd., Laiwu Iron&Steel Group has
given verbal approval for Yantai Steel Pipe Co., Ltd. looking for strategic
investor. And General Steel Holdings Inc. has fully expressed its willingness to
hold the stock in Yantai Steel Pipe Co., Ltd. in various forms.


2. Cooperation Parties.


2.1 The parties involved in the cooperation are presented as follows:
Party A: Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group (Chinese). It
participates in the negotiation representing its two shareholders: the Trade
Union Committee of Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group and
Yantai Hengchang Investment Co., Ltd..
President: Xu Wei
Nationality: China
Note: Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group was established and
located in Yantai city, Shandong province, China.
Party B: General Steel Holdings Inc.,
President: Yu Zuosheng
Nationality: China
Note: General Steel Holdings Inc., a public company in the U.S., was established
in the U.S..


2.2 Pursuant to the requirements hereof, Party A and Party B will be
respectively called “Party A, or Party B”, or collectively called “Parties”.


2.3 Parties hereto shall announce and guarantee to each other that each party is
legitimate to join this letter of intent, shall exercise the obligations
hereunder, and the representatives mentioned above shall have been fully
authorized to be on behalf of the investors to sign this letter of intent and
other relevant documents.


3. Establishment of a Chinese-foreign joint venture.


3.1 Parties hereof agree that Party B purchases the stock held by Party A in
Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group, which, since then, will
turn to be a Chinese-foreign joint venture (hereinafter referred to as “Joint
Venture”) from an entire domestic business.


3.2 The investing parties of Joint Venture will be Yantai Steel Pipe Co., Ltd.
of Laiwu Iron&Steel Group and General Steel Holdings Inc..
 
 
 

--------------------------------------------------------------------------------

 


3.3 The legal registered location of the Joint Venture is Zhifutun Road No. 92,
Zhifu District of Yantai city, Shandong province, China.
3.4 All the actions taken by the Joint Venture shall be in line with, and
governed and protected by, laws, acts and regulations of the People’s Republic
of China.


3.5 The organization form of the Joint Venture shall be a limited liability
company. The registered amount of capital contributed by each Party shall comply
with Article 5 hereof, and any operation of additional capital shall be in line
with the relevant regulations of China.


The profit of the Joint Venture will be allocated according to the proportions
of Parties’ registered capital contribution. And Laiwu Iron&Steel Group will
have 20% of the rights and interests, and profits of the Joint Venture, and
General Steel Holdings Inc. 80% of them. The liabilities each Party shall hold
in the Joint Venture is only limited within the size of their registered capital
shares in the Joint Venture.

4. Purposes, scope and scale of the cooperation.


4.1 Business objectives of the Joint Venture.
The Parties entering this letter of intent are on the common ground to enhance
their cooperation on capital use and advanced technologies, explore the global
market, upgrade products, improve economic efficiency, and realize double win.


4.2 Business scope of the Joint Venture.
Co-operating the existing businesses of Yantai Steel Pipe Co., Ltd. after Party
B purchasing the stock held by the Trade Union Committee of Yantai Steel Pipe
Co., Ltd. of Laiwu Iron&Steel Group and Yantai Hengchang Investment Co., Ltd.;
improving production capability, upgrading products and exploring markets
domestically and internationally by increasing capital and expanding stock pool
in constructing new production lines for seamless pipe; exporting oil-pipe
products.


4.3 Current tasks of Parties.
■ Party A:
--Communicate the idea of cooperating with Party B with the management and
employees holding shares, and win over the majority, in order to push the
cooperation into a success ASAP;
--Report it to Laiwu Iron&Steel Group in a formal manner and obtain written
approval;
--Sort out and document the current fixed assets;
--Know about the policies on business combination from the local government;
--Prepare investment plan for new projects.


■ Party B:
--Report the matter to the Board of directors for a quick approval;
--Make preparation for audit;
--Carry out preparatory work on the feasibility report for new projects, and
market research shall be highlighted;
 
 
 

--------------------------------------------------------------------------------

 

--Raise adequate money for purchasing equity and for sequent new projects.


4.4 Production and operational capacities as follows:
-- The existing producing systems of Yantai Steel Pipe will be preserved by the
Joint Venture;
--A new production line for hot rolling seamless pipe will be invested and built
up.
--The final production capacity of the Joint Venture has been preliminarily
designed to be 500,000~600,000 tons, with enough preserved spaces for
development of potential second stage pipe processing units. (Note: it shall
take into account the prospect of Baogang’s planned production capacity of 2
million tons, also the balance of products and specifications and the
requirements of target markets.)
--Main products will cover selective products including oil pipe (tube), boiler
pipe (tube), hydraulic pipe (tube) and those used in mechanical structure.
 
5. Registered capital and ownership interest.


5.1 The total investment for the Joint Venture will not be included until the
completion of the matters as follows: (a) Parties have finished the relevant
negotiations; (b) Parties have discussed the feasibility reports on the new
projects; (c) the details concerning investment size and timetable have been
decided; (d) the actual budget for the new projects has been recognized.


5.2 The cooperation between Party A and Party B will be realized by the
solutions that Party B purchases the stock held by the employees and management
and signs the relevant agreements with them respectively, and the shares held by
Laiwu Iron&Steel Group will be preserved.
 
5.3 Basis and principles for pricing equity in aquisition
Party A holds registered capital totaling?83,868,200 Yuan, of which the Trade
Union Committee of Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group
has?38,160,000Yuan, accounting for 45.5% of the total, Yantai Hengchang
Investment Co., Ltd.?28,934,500Yuan, accounting for 34,5%, and Laiwu Iron&Steel
Group?16,773,700Yuan, accounting for 20%. Party A shall provide Party B its
financial statement ended by June 30th, 2008, which shows the assets
value?1,105,920,000Yuan, liability?913,960,000Yuan, and wonership
interests?191,960,000Yuan.
 
When the cooperation intention is formally acknowledged by both Party A and
Party B, they will co-designate a qualified intermediary organization to conduct
audit and evaluation on the assets and financial state of Party A on the base
date settled by them together, and settle the purchasing price with
consideration on the Joint Venture’s development potential and profitability.


5.4 Party B contributes monetary fund.


5.5 Ownership interest.
According to its amount of registered capital, Laiwu Iron&Steel Group Co.Ltd.
has 20% of the ownership interest of the Joint Venture;
According to its amount of registered capital, General Steel Holdings Inc. has
80% of the ownership interest of the Joint Venture.


 
 

--------------------------------------------------------------------------------

 
 
5.6 Investment scope.
--Phase I after the establishment of the Joint Venture, the first sum of
investment will be used into the purchase of the equity held by the Trade Union
Committee of Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group and Yantai
Hengchang Investment Co., Ltd..


The purchase hereof can be completed by cash or by stock replacement, in other
words, the Party A’s stock held by its employees and management can be
converted, according a rate, into the stock of Party B, which is negotiable
stock traded at the New York Stock Exchange, the U.S..


--Phase II after the establishment of the Joint Venture, Parties shall continue
capital injection by their share proportions (if a Party stops capital
injection, its proportion of holding shares shall be reduced accordingly.), and
the fund shall be used to build a 273 hot-rolling line.


The rate between RMB and Dollar shall be converted by the benchmark exchange
rate announced by the Bank of China on the payment date.


6. Terms on business confidentiality.


6.1. Business secret.
Any information on technology or operation, publicly disclosed or undisclosed by
a Party hereof, (including but not limited to product plan, sales plan,
incentive policies, customers’ data, financial information, non-patent
technologies, design, program, technological data, manufacturing skills, and
information sources,) will constitute the Party’s business secrets.


6.2 Confidentiality.
Any Party hereof shall bear the obligation to keep the other Party’s any
business secret disclosed in the letter of intent; at any time any Party shall
not reveal the other Party’s business secret to any Third Party; with no a
written approval, any Party hereof shall not disclose the other Party’s business
secret to any Third Party. Any direct or undirect losses causing from any
Party’s violation against the Article hereof shall be fully compensated.


6.3 Parties hereof still have obligations to keep the business secrets of the
other Party after the termination of the agreement.


Party A: Yantai Steel Pipe Co., Ltd. of Laiwu Iron&Steel Group (Chinese).
Signature:
Date:


Party B: General Steel Holdings Inc.,
Signature:
Date:
 
 
 

--------------------------------------------------------------------------------

 